DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 are pending in the instant invention.  According to the Amendments to the Claims, filed September 30, 2020, claims 4, 6 and 8 were amended and claims 9 and 10 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/084822, filed April 28, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810399876.6, filed April 28, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-7, 9 and 10, drawn to crystal form A of (5-amino-8-(2-methyl-6-(trifluoro-methyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), shown to the right; (2) claim 8, drawn to a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), shown to the right above, respectively.
	Thus, a first Office action and prosecution on the merits of claims 1-10 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying crystal form A of (5-amino-8-(2-methyl-6-(trifluoro-methyl)-pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1).
	The following title is suggested: CRYSTAL FORM A OF (5-AMINO-8-(2-METHYL-6-(TRIFLUOROMETHYL)PYRIDIN-4-YL)-7-PHENYL-[1,2,4]TRIAZOLO[1,5-c]PYRIMIDIN-2-YL)METHANOL (COMPOUND 1).
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

	A crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1) of the following formula:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound 1

	wherein the crystal form A is characterized by an X-ray powder diffraction pattern comprising characteristic diffraction peaks (º 2) at the following angles of 11.30º ± 0.2º 2, 16.90º ± 0.2º 2, and 22.52º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 1, wherein the crystal form A is further characterized by an X-ray powder diffraction pattern further comprising additional characteristic diffraction peaks (º 2) at the following angles of 8.08º ± 0.2º 2, 14.00º ± 0.2º 2, 18.30º ± 0.2º 2, 23.15º ± 0.2º 2, and 25.26º ± 0.2º 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 2, wherein the crystal form A is further characterized by an X-ray powder diffraction pattern as shown in Figure 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 1, wherein the crystal form A is characterized by a differential scanning calorimetry curve having a starting point of the endothermic peak at 198.61ºC ± 2ºC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 5 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 4, wherein the crystal form A is further characterized by a differential scanning calorimetry curve as shown in Figure 2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 1, wherein the crystal form A is characterized by a thermogravimetric analysis curve having a weight loss in the range of 0.0% to 0.4423% at 199.80ºC ± 3ºC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 6, wherein the crystal form A is further characterized by a thermogravimetric analysis curve as shown in Figure 3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
8.	A method for inhibiting the activity of an adenosine A2A receptor in a subject in need thereof, wherein the method comprises administering to the subject the crystal form A according to claim 1.

11.	The method according to claim 8, wherein the subject has a disease related to the adenosine A2A receptor selected from the group consisting of colon cancer and rectal cancer, or a combination thereof.

12.	The method according to claim 11, wherein the cancer is colorectal cancer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 4, wherein the crystal form A is characterized by a thermogravimetric analysis curve having a weight loss in the range of 0.0% to 0.4423% at 199.80ºC ± 3ºC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystal form A according to claim 9, wherein the crystal form A is further characterized by a thermogravimetric analysis curve as shown in Figure 3.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1)

	Claim 8 is rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement because the claim contains subject matter, particularly a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]-pyrimidin-2-yl)methanol (Compound 1), which was not described in the specification in such a way as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use (perform) the invention commensurate in scope with this claim.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), shown to the right;

(b)	Nature of the invention - the nature of the invention is performance of a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]-triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), shown to the right above;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Similarly, no single drug has been discovered that is effective in treating the myriad of diseases related to the A2A receptor in a subject, including, but not limited to, cancer {See In re Hokum, 226 USPQ 353 (ComrPats 1985)}.  Moreover, WO 19/206336 illustrates the synthesis of crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)-methanol (Compound 1), and/or methods of use thereof {Chen, et al. WO 19/206336, 2019};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1);


(g)	Existence of working examples - the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1).
			Similarly, according to the specification, crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)-methanol (Compound 1) is capable of treating a variety of diseases related to the A2A receptor in a subject, including, but not limited to, cancer; however, the specification fails to set forth any convincing in vitro and/or in vivo assays corroborating the alleged activity in association with any diseases related to the A2A receptor in a subject, including, but not limited to, cancer.  There is insufficient disclosure to reasonably conclude that the method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), as recited, would contribute to treatment of any diseases related to the A2A receptor in a subject, including, but not limited to, cancer.  Furthermore, the combination of the instant specification and Chen, et al. in WO 19/206336, lacks adequate credible evidence to support the assertion that a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)-methanol (Compound 1), as recited, would contribute to the prophylaxis of any diseases related to the A2A receptor in a subject, including, but not limited to, cancer, since the inventor or joint inventor has neither provided convincing data for any patient population, nor indicated any art recognized correlation between the disclosed data and the breadth of the claim.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in   fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo-[1,5-c]pyrimidin-2-yl)methanol (Compound 1), shown to the left above, possesses utility as a therapeutic agent, useful in a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]-triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1).  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the in vitro method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), wherein the disease related to the A2A receptor in a subject, includes, but is not limited to, cancer, to any patient population.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1), is clearly justified.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 is a reach-through claim.  The claim attempts to obtain protection for subject matter that is prophetic and/or has yet to be invented.  Similarly, the metes and bounds of the treatable diseases related to the A2A receptor in a subject are not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 3, defines treatable diseases related to the A2A receptor in a subject as colorectal cancer; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments, including, but not limited to, colorectal cancer.  Consequently, the method of treating a disease related to A2A receptor in a subject in need thereof, comprising administering to the subject crystal form A of (5-amino-8-(2-methyl-6-(trifluoromethyl)pyridin-4-yl)-7-phenyl-[1,2,4]triazolo[1,5-c]pyrimidin-2-yl)methanol (Compound 1) has been rendered indefinite by the use of the reach-through protocol.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624